My 
delegation and I join in expressing our congratulations 
to you, Father Miguel d’Escoto Brockmann, on your 
election as President of the General Assembly at its 
sixty-third session, and we hope you have a very 
successful and rewarding term at the helm of this body. 
We express our gratitude to His Excellency Mr. Srgjan 
Kerim for the excellent work done during his tenure as 
President of the Assembly at its sixty-second session.  
 Once again, we have come to this body to 
reaffirm the need for what we have always called for: 
the implementation of all the promises and pledges that 
we have made before. The focus of the sixty-third 
session of the General Assembly is on the global food 
crisis, climate change and reform of the United 
Nations. The confluence of the food, fuel and financial 
crises, as well as the effects of climate change, pose the 
real threat that they will undermine the progress made 
by developing countries in the struggle against poverty 
and underdevelopment. 
 During the Millennium Summit, held in 2000, our 
heads of State and Government adopted a Declaration 
(resolution 55/2) that communicated a message of hope 
and a vision of a better world. Included in the 
Declaration was an important section on the special 
needs of Africa. In paragraph 24 of the Declaration, the 
leaders stated that they would  
“spare no effort to promote democracy and 
strengthen the rule of law, as well as respect for 
all internationally recognized human rights and 
fundamental freedoms, including the right to 
development”.  
 African and many other, developing countries 
have indeed taken responsibility for promoting 
democracy, good governance, peace and stability and 
human rights. They are also hard at work rolling back 
the frontiers of poverty and underdevelopment. But, 
despite those strides, it is clear that many in 
sub-Saharan Africa will not achieve the Millennium 
Development Goals (MDGs). Part of the reason is that 
the global partnership for development on which the 
achievement of the MDGs was predicated has not been 
fully implemented. Despite the lofty ideas expressed at 
previous sessions of the Assembly, we continue to fall 
short in meeting our commitments to implement that 
partnership, in particular in the areas of trade, aid and 
debt relief.  
 We express the fervent hope that the high-level 
meetings organized by yourself, Mr. President, and the 
Secretary-General, on Africa’s development needs and 
on the MDGs, have served not only as important 
reminders of the challenges we face, but also as a 
catalyst that will cause the world to feel a greater sense 
of urgency. 
 The necessary resources exist in the world to 
achieve the MDGs. We need to summon the necessary 
political will and compassion. So we join the sister 
countries of our continent in calling for massive 
resource transfers through development assistance, 
investment, trade, technology transfers and human 
resource development. These will ensure that African 
and other developing countries are able to successfully 
adapt to the devastating impact of climate change and 
achieve the MDGs. 
 However, in order to accelerate the achievement 
of all the Millennium Development Goals, much more 
attention needs to be focused on Goal 3, regarding the 
empowerment of women. Women need to be at the 
centre of development as agents of change, socially, 
economically and politically.  
  
 
08-53141 12 
 
 Billions of the people of the world, whom we are 
privileged to represent in the Assembly, have cast their 
eyes on this gathering of leaders. They have done so 
because they have hope that this leadership will take 
the required measures in order to address poverty and 
underdevelopment. We dare not fail them. 
 The food crisis has to be addressed in the short 
and medium terms. The Green Revolution that has 
been launched by the African Union needs partnerships 
in order to succeed. In addition, support for the New 
Partnership for Africa’s Development will be a major 
contributor to the struggle against poverty and 
underdevelopment. In that context, allow me, Mr. 
President, to quote from your own statement to the 
General Assembly with regard to that socio-economic 
programme as well as the role of our immediate former 
President, Thabo Mbeki:  
“During his presidency of the rainbow nation, 
spanning nearly a decade, he, along [with] other 
African leaders, championed the vision of 
NEPAD we still pursue today. When the affluent 
listen to Africa and partner with it, that vision is 
within reach. To quote NEPAD’s founding 
document: `In fulfilling its promise, this agenda 
must give hope to the emaciated African child 
that the twenty-first century is indeed Africa’s 
century.’” (, p. 3)  
 The Doha Development Round has stalled despite 
seven years of negotiations. We are convinced that 
trade and increased market access will make a major 
contribution to the achievement of the MDGs. In that 
regard, it is our submission that the Doha Round of 
trade negotiations should not be allowed to die, but 
must remain focused on development, as originally 
envisaged.  
 In recent years, we have all witnessed the 
devastating effects of climate change, especially on 
island States. Hurricanes have become more frequent 
and more vicious, together with droughts, floods and 
unpredictable extreme weather patterns in the rest of 
the world. Of course, climate change requires an urgent 
response. Given the agreement in Bali last year on a 
road map for negotiations, it is our hope that the 
negotiations, to be completed in Copenhagen in 2009, 
will necessarily set the stage for more concerted action 
by all countries to address climate change and all its 
manifestations, with the developed countries taking the 
lead. South Africa commits itself to approaching the 
preparations for Copenhagen constructively and with a 
view to reaching an agreement that is ambitious, 
balanced and inclusive. 
 We join the many leaders of the world who have 
expressed their support for fundamental reform of the 
system of global governance, including the United 
Nations and the Bretton Woods institutions. It is 
important to understand that the critical issues facing 
the world today — the current financial, food and 
energy crises — cannot be addressed effectively when 
so many countries and regions of the world are left out 
of the key decision-making processes of important 
institutions of global governance. South Africa stands 
ready to work with other members of the United 
Nations to advance the goal of reform.  
 Equally, the reform of the Security Council need 
not be re-emphasized. We reiterate our view that a 
reformed Security Council would have more legitimacy 
and that its decisions would have more credibility. We 
welcome the recent decision (decision 62/557) to 
launch in the General Assembly inter-governmental 
negotiations on Security Council reform, to discuss 
plans for expanding the Security Council in both the 
non-permanent and permanent categories. It is of 
course a travesty of justice that Africa, which 
constitutes a large portion of the work of the Council, 
is not represented in the permanent category. Unless 
the ideals of freedom, justice and equality become the 
character of the United Nations, including the Security 
Council, the dominant will continue to dictate to the 
dominated, while the dreams of the dominated will 
forever be deferred. 
 In December this year, my country will complete 
its tenure as a non-permanent member of the Security 
Council. We have indeed been privileged to serve the 
peoples of Africa and the world in that capacity; it has 
been a historic first for us as a young democracy. In 
that capacity, we were indeed honoured to contribute 
meaningfully to global efforts to create peace and 
stability in all regions of the world. Accordingly, we 
express the humble gratitude of the people of our 
country to the general membership of the United 
Nations for the trust placed in us in helping the world 
discharge this mandate. 
 During our tenure, the Security Council also 
focused on the important question of enhancing the 
relationship between the United Nations and regional 
organizations, in particular the African Union (AU). 
 
 
13 08-53141 
 
We were honoured to be able to contribute to that 
work. We congratulate the Secretary-General on 
appointing an African Union-United Nations panel of 
distinguished persons whose mandate is to explore 
financing modalities for AU-led peacekeeping 
missions. 
 Peace continues to evade the Middle East. South 
Africa participated in the Annapolis Conference in 
2007 with great expectations and hopes that progress 
would indeed be made to advance the goal of peace in 
that region. We will continue to support all 
international efforts to help the peoples of Palestine 
and Israel in their endeavour to find a lasting and 
peaceful solution to their challenges, leading to the 
establishment of a viable Palestinian State, coexisting 
side by side with the State of Israel, within secure 
borders. We understand full well the pain, suffering 
and agony that conflict brings to bear on the lives of 
ordinary people, particularly women and children. 
Those ordinary souls continue to cry out to this 
Assembly of the world, as they have done in the past, 
to help bring an end to the conflict. 
 South Africa will continue to work with the sister 
peoples of the Democratic Republic of the Congo, 
Burundi and Côte d’Ivoire in their efforts to 
consolidate peace and democracy in their respective 
countries. With regard to Zimbabwe, the Assembly 
must certainly be aware of the recent developments led 
by our former President Thabo Mbeki in his capacity as 
the Southern African Development Community 
(SADC) facilitator, which culminated in the signing of 
an agreement between the main political protagonists 
in the country. We hope that the leadership of 
Zimbabwe win soon finalize aspects of that agreement 
to make possible the formation of a new Government 
that will help lay the groundwork to address the 
political and economic challenges facing their country. 
SADC, the African Union and the facilitator stand as 
guarantors of the agreement. We call on the 
international community to spare neither strength nor 
effort in lending a hand to the people of Zimbabwe as 
they embark on the difficult path of reconciliation and 
reconstruction. 
 Equally, the situations in Somalia and the Sudan, 
and especially in Darfur, remain matters of great 
concern. South Africa will continue to do whatever it 
can, both bilaterally and in the context of the African 
Union and the United Nations, to help the peoples of 
Sudan and Somalia find peace among themselves. 
 We remain concerned about the impasse on the 
question of Western Sahara. South Africa is committed 
to seeking a just, mutually acceptable and lasting 
solution to that problem.  
 This year also marks the sixtieth anniversary of 
the adoption of the Universal Declaration of Human 
Rights. During the past six decades, the Declaration 
has remained the key standard for human rights, justice 
and dignity. We should therefore use this anniversary 
period to strengthen our resolve to defend human 
rights. South Africa has also had the honour to be 
reviewed under the Universal Periodic Review 
mechanism of the new Human Rights Council. We 
were also honoured with the appointment of our own 
Justice Navi Pillai to lead that very important 
international institution. 
Mr. Siles Alvarado (Bolivia), Vice-President, took 
the Chair. 
 We wish to reiterate our belief in the centrality of 
the United Nations. In the Millennium Declaration, we 
reaffirmed that the United Nations “is the 
indispensable common house of the entire human 
family, through which we will seek to realize our 
universal aspirations for peace, cooperation and 
development” (resolution 55/2, para. 32). Leading 
South Africa’s delegation to the Millennium Summit 
was our former President, Thabo Mbeki, who reminded 
the Assembly that  
“Billions among the living struggle to survive in 
conditions of poverty, deprivation and 
underdevelopment ... as offensive to everything 
humane as anything we decry about the second 
millennium.” (A/55/PV.5, p. 18) 
 It is that understanding that has correctly 
informed the engagement of successive leaders of our 
democratic State with this body over the years. In that 
regard, we are touched and humbled by the kind 
comments made in the Assembly by the various heads 
of State or Government and heads of delegation, 
directed at our immediate former President, Thabo 
Mbeki. We most certainly shall, through our 
Government, convey those sentiments to that noble son 
of our people and our continent, and citizen of the 
world. 
 Accordingly, from this rostrum may I also 
express our sincere gratitude to the general 
membership of the United Nations for the support that 
  
 
08-53141 14 
 
former President Mbeki and our country received over 
the past nine-and-a-half years of his stewardship of our 
country. As the leadership of our country is passed on, 
we confirm that South Africa, under the guidance of 
President Kgalema Motlanthe, shall indeed continue to 
be a trusted and dependable partner in the common 
endeavour to strengthen our institutions of 
multilateralism, starting from the correct premise that 
multilateralism remains the only hope in addressing the 
challenges facing humanity today, whether they be 
terrorism, threats to human rights, peace and stability 
or, of course, the central struggle against poverty and 
underdevelopment. 